EXHIBIT 10.33

AMERICAN EXPRESS COMPANY

2003 SHARE EQUIVALENT UNIT PLAN FOR DIRECTORS

(As amended and restated effective November 20, 2012)

Section 1. Effective Date

The effective date of this Plan is April 28, 2003, except as otherwise provided
herein.

Section 2. Eligibility

Any Director of American Express Company (the “Company”) who is not a current or
former officer or employee of the Company or a subsidiary thereof is eligible to
participate in this 2003 Share Equivalent Unit Plan for Directors (this “Plan”).

Section 3. Administration

The Nominating and Governance Committee of the Board of Directors (the
“Committee”) shall administer this Plan. The Committee shall have all the powers
necessary to administer this Plan, including the right to interpret the
provisions of this Plan and to establish rules and prescribe any forms for the
administration of this Plan.

Section 4. SEU Accounts

The Committee shall, on an annual basis, determine, in its discretion, either a
number or a value of Share Equivalent Units (“SEUs”) to be credited to a
book-entry account established for each non-employee Director under this Plan
upon his or her election or reelection to the Board of Directors of the Company
at the Annual Meeting of the Company’s Shareholders held in such year, provided
that the number of SEUs to be credited must be the same for each such
non-employee Director for such year. If the Committee specifies the value of
SEUs to be awarded, the number of SEUs to be awarded shall be equal to the
specified value divided by the average of the average market price of the
Company’s common stock, par value $0.20 per share (“the Common Shares”), as
reported on the New York Stock Exchange Composite Transactions Tape for the
fifteen (15) trading days immediately preceding the date of the Annual Meeting
of the Company’s Shareholders. At certain times the Company may be temporarily
precluded from crediting Directors’ accounts as a result of the application of
securities or other laws. In such instance, the Committee will credit the
accounts as soon as feasible thereafter, but no later than December 31st of the
applicable year.

Section 5. Dividend Equivalents

On any dividend payment date for the Common Shares, dividend equivalents in the
form of additional SEUs will be credited to the Director’s account equal to
(i) the per share cash dividend, multiplied by (ii) the number of SEUs credited
to such Director’s account prior to the payment of dividends on such payment
date, divided by (iii) the average market price of the Common Shares on the
payment date. At certain times the Company may be temporarily precluded from
crediting Directors’ accounts as a result of the application of securities or
other laws. In such instance, the Committee will credit the accounts as soon as
feasible thereafter, but no later than December 31st of the year in which the
dividend is paid.



--------------------------------------------------------------------------------

Section 6. Stock Splits

In the event of any change in the outstanding Common Shares of the Company by
reasons of any stock split, stock dividend, split up, split-off, spin-off,
recapitalization, merger, consolidation, rights offering, reorganization,
combination or exchange of shares, a sale by the Company of all or part of its
assets, any distribution to the shareholders other than a normal cash dividend,
or other extraordinary or unusual event, the number of SEUs credited to a
Director’s account shall be automatically adjusted on the same basis so that the
proportionate interest of the Director under this Plan shall be maintained as
before the occurrence of such event.

Section 7. Valuing Units Payable to Directors

On any date on which SEUs are payable to a Director (other than in the case of
SEUs paid in respect of the payment of dividends), the SEUs will be valued for
payment by multiplying the applicable number of units by the average of the
average market price of a Common Share as reported on the New York Stock
Exchange Composite Transactions Tape for the fifteen (15) trading days
immediately preceding the date of payment.

For purposes of Section 4 and this Section 7, the average market price on any
valuation date under this Plan shall be the average of the highest and lowest
sales prices of the stock as reported on the New York Stock Exchange Composite
Transactions Tape.

Section 8. Form of Distribution of Account Balance

Upon a Director’s separation from service, the time and form of distribution
under his or her election in effect under the Company’s Deferred Compensation
Plan for Directors (the “DCP”) on such date shall govern the distribution of the
Director’s SEU account under this Plan. In the absence of a valid election under
the DCP, a Director will be deemed to have elected to receive the SEUs that have
accumulated in the Director’s account in a lump sum upon such Director’s
separation from service. All distributions will be paid in cash.

Section 9. Death Prior to Receipt

In the event that a Director dies prior to receipt of any or all of the amounts
payable to him or her pursuant to this Plan, any amounts that are then credited
to the Director’s SEU account shall be paid to the legal representatives of the
Director’s estate in a lump sum within ninety (90) days following the date of
the Director’s death, or such later date permitted by Section 409A.

Section 10. Director’s Rights Unsecured

The right of any Director to receive future payments under the provisions of
this Plan shall be an unsecured, contractual claim against the general assets of
the Company. This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any segregation of assets the
payment of any amounts under this Plan.

Participants may not sell, transfer, assign, pledge, levy, attach, encumber or
alienate any amounts payable under this Plan.

 

2



--------------------------------------------------------------------------------

Section 11. Statement of Account

A statement of account will be sent to each Director not later than sixty
(60) days after the close of each calendar quarter, which will confirm the
Director’s SEU account balance as of the end of the preceding quarter.

Section 12. Amendment

This Plan may be amended at any time and from time to time by the Board of
Directors of the Company; provided, however, that the Board of Directors may not
adopt any amendment that would (a) materially and adversely affect any right of
or benefit to any Director with respect to any SEUs theretofore credited without
such Director’s written consent, or (b) result in a violation of Section 409A.
Any amendment to this Plan that would cause a violation of Section 409A shall be
null and void and of no effect.

Section 13. Termination

This Plan shall terminate upon the adoption of a resolution of the Board of
Directors terminating this Plan.

The termination of this Plan shall not affect the distribution of the SEU
accounts maintained under this Plan, and the balances of such accounts shall
continue to become due and payable in accordance with the provisions of this
Plan in effect immediately prior to the termination of this Plan and each
Director’s election; provided, however, if the Board of Directors so chooses,
the payment of account balances may be accelerated upon the termination of this
Plan to the extent permissible under and in accordance with
Section 1.409A-3(j)(4)(xi) of the treasury regulations.

Section 14. Section 409A

This Plan and the benefits provided thereunder are intended to comply with the
requirements of Section 409A, and this Plan shall be administered and
interpreted consistent with such intention and the America Express Section 409A
Compliance Policy.

*        *        *         *        *

 

3